DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 81-85, 87, and 71-76, under 35 U.S.C. 103 as being unpatentable over WO2007099337 (2007) Lundgren et al (Reference 4 of the IDS filed 10/04/2019, hereinafter referred to as Lundgren et al) as evidenced by Machado Cde V et al. Rev Bras Hematol Hemoter. 2013:35(1):62-67 (hereinafter referred to as Machado et al), is withdrawn.  The amendments specify that the MSC that are administered are undifferentiated MSC.  In contrast, the MSC in Lundgren are differentiated prior to administration.  Thus, Lundgren does not teach the amended claims.
 The rejection of claims 77-78, 80, and 90-92, under 35 U.S.C. 103 as being unpatentable over WO2007099337 (2007) Lundgren et al (Reference 4 of the IDS filed 10/04/2019, hereinafter referred to as Lundgren et al) as evidenced by Machado Cde V et al. Rev Bras Hematol Hemoter. 2013:35(1):62-67 (hereinafter referred to as Machado et al), and in view of Granero-Molto et al. Stem Cells. 2009;27(8):1887-98 (hereinafter referred to as Granero et al) and Zhou e tal. PLoS Genet. 2014;10(12):e1004820 (hereinafter referred to as Zhou et al), is withdrawn.  Lungren does not teach the amended claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71-77, 79-84, 86-87 and 90-92, as amended or previously presented, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 71, 77, and 81- The term "α10 high" in claims 71, 77, and 81 is a relative term which renders the claim indefinite.  The term " α10 high " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the designation of “low” and “high” expression are used in the art to distinguish between two cell populations, the art utilizes these designations as a relative means for distinguishing two cell populations. However, it is unclear what constitutes an integrin α10 high cell in isolation. As such, the metes and bounds of the claimed invention are unclear.
Claims 72-76, 79-80, 82-84, 86, 87, and 90-92 are dependent from either base claim 77 or 81 and therefore are indefinite for the reasons set forth above.
For purposes of examination, the term “α10 high” is interpreted as α10+.

Response to Arguments
Applicant's arguments filed 1/29/2022 have been fully considered but they are not persuasive. 
Applicant disagrees with Examiner’s interpretation of “α10 high”.  In both the claims and the specification, the term defines the population of cells as having at least 60% of the cells in the population expressing integrin α10.  Applicant refers to p. 10, lines 5-7 for support.  Applicant further states that the specification indicates that “[i]n some embodiments at least 65%, such as at least 70%.....such as at least 100% of the total cells comprised in the enriched integrin α10high population of MSCs express integrin α10 subunit.  See p. 10, lines 9-13. Examples 3-4 at pp. 39-40 distinguish between a high and low population.  Thus, Applicant submits that the metes and bounds of the claims are clear and request withdrawal of the rejection.
In response, Applicant’s argument is respectfully not found persuasive because no definite for the term integrin α10 high population was found.  The citations provided by Applicant solely described embodiments that range in scope and therefore do not provide a clear limiting definition for the term integrin α10 high population. It is understood that the claims recite, “wherein at least 60% of the cells of the population express integrin α10 subunit” and that this does limit the population of the claim.  However, it cannot be construed as a definition for the term, integrin α10 high population, because the specification does not state that α10 high population is defined as one wherein at least 60% of the cell expression integrin α10 subunit.  To the contrary, the specification contemplates different expression levels for the cell population, as described in the citations provided by Applicant.  As such, the specification clearly does not intend the term integrin α10 high population to solely limit the cell population to at least 60% expression of integrin α10 subunit.  As such, since the specification fails to provide a point of reference to established the metes and bound of the term, integrin α10 high, the term is indefinite and the rejection of record is maintained.    
Applicant’s remarks suggest that Applicant intends “integrin α10 high” to be equivalent to “at least 60% of the cells of the population express integrin α10 subunit”.  If this is Applicant’s intent, removing the term “integrin α10 high” will accomplish this and will be remedial.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71-77, 79-84, 86-87 and 90-92, as amended or previously presented, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method of treating fractures, subchondral bone sclerosis, traumatic joint injuries, and/or degenerative joint disease (DJD) in a mammalian subject comprising, administering a therapeutically effective amount of an enriched population of autologous or allogenic integrin α10+ cells by the direct administration of said cells to the site of injury or diseased tissue, wherein at least 60% of the cells in the enriched population express an integrin α10 subunit, wherein the cells  of the enriched population are MHC II negative and CD45 negative, and wherein the cells of the enriched population are selected from mesenchymal stem cells (MSCs), mesenchymal progenitor cells, and mesenchymal stromal cells,

does not reasonably provide enablement for,

A method of preventing subchondral bone sclerosis, traumatic joint injuries, and/or degenerative joint diseases, or a method of treating fractures, comprising administering by ANY method an enriched integrin α10+ population of cells from ANY animal species to ANY animal species.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claims 71-87 and 90-92 are directed to a method of treating and/or preventing fractures, subchondral bone sclerosis, traumatic joint injuries, and/or degenerative disease in ANY subject by the administration of a population of integrin α10+ mesenchymal stem/progenitor/stromal cells derived from ANY animal species via ANY method of administration, which would encompass xenogeneic transplantation. While the conditions to be treated are narrow, the source of cells, range of subjects to be treated, and methods of administration are broad.
Nature of the invention- The specification teaches that articular cartilage is highly prone to injury and pathological degeneration (Specification page 1, lines 15-20). Once damaged, cartilage generally does not heal, or heals only partially under certain conditions (Specification page 1, lines 15-24). Mesenchymal stem cells (MSCs) are a promising therapeutic for such conditions since they are capable of differentiating into specific cell types, can modify the microenvironment by producing extracellular matrix (ECM), cytokines, and growth factors, can stimulate endogenous stem cells, and have immunosuppressive effects (Specification page 1, lines 24-35). However, the specification teaches these cells are highly heterogeneous and that the identification of specific subpopulations having a desired activity and/or function, such as an enhanced capacity for differentiation into chondrocytes, would be beneficial (Specification pages 1-2). As such, the specification teaches that integrin α10 expressing MSCs are useful for the treatment of bone or cartilage injuries and diseases (Specification page 3, lines 6-17). 
The specification teaches that MSCs were isolated from equine bone marrow or adipose tissue and cultured in the presence of FGF-2 to prime chondrogenic differentiation (Specification page 36 and 37, examples 1 and 2).  Chondrogenic differentiation was also compared for MSCs incubated in media without additional growth factors, with TGFβ3 alone, or with TGFβ3 and BMP-6 in two different concentrations (Specification page 37, lines 33-35). At passage 3, the cultured MSCs were sorted according to integrin α10 expression using fluorescence activated cell sorting (FACS) (Specification page 38, lines 3-7 and lines 30-35).   The integrin α10 positive MSCs demonstrated better chondrogenic potential as demonstrated by the expression of type II collagen and aggrecan (Specification page 39, lines 33-35; Fig. 5). MSCs prepared according to the above method were tested for their safety and efficacy in the treatment of horses with post traumatic osteoarthritis (Specification page 40, example 40). The cells were administered directly into the talocrual joint, with PBS controls administered via the same method to the opposite limb (Specification page 42, lines 5-10). At the 6-month study end, the control group (PBS) demonstrated significantly more sclerosis than the treatment group (integrin α10+ cells), indicating less cartilage deterioration in the treatment group (Specification page 44, lines 1-5). Additionally, the synovial fluid from treated animal demonstrated a trend for increased collagen type II synthesis (Specification page 45, lines 1-7). Furthermore, examination of osteochondral histology demonstrated some improvement in clinical scoring for chondrone formation, fibrillation of cartilage, focal cell loss, and GAG loss (Specification page 45, Cartilage history results; Table 11). Lastly, osteochondral immunohistochemistry demonstrated that there were no significant differences in the presence of collagen type I and II in impacted cartilage (Specification page 46-47, Osetochondral immunohistochemistry (collagen type I and II) results). 
	The teachings of the above specification are not sufficient to enable the entire scope of the claims because, while the specification teaches the administration of autologous and/or allogenic integrin α10+ MSCs in an equine model of post traumatic osteoarthritis, the specification fails to teach the xenogeneic administration of such cells. Furthermore, the specification fails to teach the administration of integrin α10+ MSCs via ANY route of administration and instead teaches only local injection. Lastly, while the specification provides some evidence for the clinical benefit of integrin α10+ MSCs for the treatment of post traumatic osteoarthritis, it fails to teach that such cells are beneficial for treating fractures or can be administered for the prevention of subchondral bone sclerosis, traumatic joint injuries, and/or degenerative joint disease.	
	State of the prior art- The art teaches that mesenchymal stem cells (MSCs) hold great promise for regenerative therapies in the musculoskeletal system (Steinert et al. 2012, Saeed et al. 2016). Such clinical benefit can be attributed to their trophic function, such as the secretion of immunomodulatory, anti-inflammatory, antiapoptotic, progangiogenic, proliferative, or chemoattractive capacities, and ability to differentiate into tissue resident cells to promote functional tissue restoration (Granero-Moloto et al. 2009, Steinert et al. 2012, Saeed et al. 2016). These cells have been investigated in the treatment of several musculoskeletal conditions in the clinical setting, including bone defects, avascular hip necrosis, cysts and benign bone tumors, spinal fusion, cartilage lesions, bone fractures, and the repair of tendons/ligaments (Steinert et al. 2012, Saeed et al. 2016). Several of these studies reported clinical improvement following the administration of either allogenic or autologous MSC-based therapies (Steinert et al. 2012, Saeed et al. 2016). In nearly all cases the MSCs were administered by local injection at the site of injury or at the site tissue regeneration was desired (Saeed et al. 2016). The route of administration appears to be important, especially when cell engraftment is required, as it can affect the distribution of transplanted cells. For example, the art teaches that the systemic administration of MSCs often results in most MSCs becoming trapped in the lung which can hamper their therapeutic efficacy (Eggenhofer et al. 2012, Leibacher et al. 2016).
	Regarding xenogeneic transplantation/administration, MSCs were thought to be an immune-privileged cell type due to their low immunogenicity (Ankrum et al. 2014). However, more recent evidence has indicated that this may not be the case. While less immunogenic then other cell types, allogeneic MSCs were shown to elicit both humoral and cellular immune responses in vivo leading to rejection of the transplanted cells (Ankrum et al. 2014). This may partially explain why allogeneic MSC transplants result in poor donor engraftment, with most MSCs dying within 48hrs of transplantation, while syngeneic transplants demonstrate durable engraftment (Ankrum et al. 2014). Methods to improve donor engraftments during allogenic transplants have been proposed and include treating the recipient with immunosuppressive drugs or modifying the MSCs to be less immunogenic (Ankrum et al. 2014). However, in many cases it is thought that the therapeutic efficacy of MSCs is due to their production of exosomes and soluble mediators, rather than donor cell engraftment (Ankrum et al. 2014). Whether a particular treatment requires cell engraftment or exosome/soluble mediator production could explain why hundreds of different clinical trials report various therapeutic outcomes (Kean et al. 2013). Furthermore, while the art suggests that xenotransplantation of human MSCs into animal models may be possible, most of those studies have been performed with immunocompromised animals, which would prevent graft rejection (Li et al. 2012). The art fails to teach the xenotransplantation of non-human MSCs into human subjects. 
	In summary, the state of the art teaches that the local injection of autologous or allogenic MSCs were capable of treating several musculoskeletal diseases and/or injuries. However, the treatment efficacy of MSCs administered by ANY mode of administration, or the efficacy of xenotransplanted MSCs, was highly unpredictable. As such, the state of the art fails to teach the administration of MSCs derived from ANY species to ANY subject via ANY method of administration. Lastly, the state of the art fails to provide any evidence that the administration MSCS is capable of preventing any disease, including subchondral bone sclerosis, traumatic joint injuries, and degenerative joint disease.
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. However, the specification does not describe the invention commensurate in scope with the claims. Additionally, because of the unpredictability in the art as demonstrated by the discussion above, one of ordinary skill would not be able to use the present disclosure and the teachings of the art to practice the entire scope of the claimed invention. Furthermore, the experimentation necessary to make and use the claimed invention is not routine in the art, and therefore the amount of experimentation is considered undue. As such, while the specification is enabling for the scope as set forth at the start of the rejection, the specification and the state of the art fail to enable the entire scope of the claims.
	
Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. 
Applicant submits without acquiescing to the rejection and solely to advance prosecution, the claims have been amended and the amendments should address the reject with respect to “any subject”, “any method of administration”; and “any animal species”.  The only remaining issues is whether a method of preventing subchondral bone sclerosis, traumatic joint injuries, and/or DGD in a mammal is enabled.
In response, Applicant’s argument is respectfully not found persuasive because the enablement issue for route of administration is not overcome by the amendment reciting “injecting” in place of administering.  This term solely requires administration by a means that inject the therapeutic cells and does not address the unpredictability of route of administration (i.e. treating a disease or dysfunctional tissue by administering/injecting the cells systemically or to some secondary site to the diseased or dysfunctional tissue).
	Regarding “preventing” the claimed diseases/disorders, Applicant submits that the specification enables the preventing limitations as there are specific experimental results supporting such prevention.  Notably, the specification defines “preventing” as including “delaying or stopping the onset of disease, disorder, or condition” and refers to p. 9, lines 29-30 of the specification.  Applicant further submits that osteoarthritis is considered a “progressive degenerative joint disorder” and thus treating or repairing aspects of damage in the bone or cartilage can also prevent or minimize degradation and development or onset of other diseases.  Applicant refers to p. 15, lines 32-35 for support.  Applicant further refers to example 5 submitting that it establishes safe and effective MSC in an equine model of PTOA and preventative effects of its administration and refers to p. 43, line 30 to p. 44, lines 18 and figure 7 for support.
	In response, Applicant’s arguments and citations from the specification are respectfully not found persuasive because Applicant is misinterpreting the term preventing and is reading limitations into the claims that are not recited.  Applicant submits that the specification provides a definition for preventing.  However, Examiner respectfully does not agree that Applicant’s interpretation of the citation p. 9, lines 29 and 30 is as limiting as Applicant describes in their remarks.  Page 9, lines 29-30 state, “’Preventing’ or ‘Prevention’ as used herein, includes delaying or stopping the onset of disease, disorder or condition.”  “Includes” is open transitional phrase language, meaning that delaying or stopping the onset of disease, disorder or condition are examples possibly of preferred interpretations of the term, but include other relevant, art-accepted interpretations of the term.  However, Examiner does agree that the term “preventing” is commonly known as delaying or stopping the onset of a disease, disorder, or condition.  As such, to “prevent” such a disease as “subcondral bone sclerosis, traumatic joint injuries, and or DJD in a mammal”, one would have to predictably be able to establish that such conditions are going to happen in that mammal before the condition exits in that mammal.  Once the mammal has developed the condition, the method is no longer a prevention method but rather a method of treatment.  The specification fails to provide any specific guidance to how one can definitely determine which mammal will develop the claimed conditions before it exists in the mammal, as “preventing”, requires.  As such, the specification does not enable such prevention.
Given this understanding of the term “preventing”,  Applicant is misinterpreting the term “preventing” as it pertains to the experimental results described on p. 15, lines 32-35 and example 5 because neither of these experiments delay or stop the onset of disease, disorder, or condition.   Page 15, lines 28-32 recite, “administering the MSCs cells induced to express integrin α10 shortly after an injury to a joint has occur…”.  Thus, the disease, disorder, or condition has occurred in this example and as such, the method cannot be considered a method of prevention because the joint injury has occurred.  Similarly, in example 5, PTOA was surgically induced prior to the delivery of the MSC cells.  As such, the horses develop PTOA and therefore PTOA has not been prevented in this experiment.  Thus, the experimental example described in example 5 is more accurately described as a method treating PTOA or a method of reducing, delaying a symptom of PTOA in a horse having PTOA; not a method preventing a disease, disorder, or condition, in this case PTOA.  As such, these examples are not consistent with commonly understood definition of “preventing”, because the examples do not delay or stop the onset of a disease, disorder or condition; but rather treat an established condition with the MSC cells that possibly delay onset or progression of a symptom of the established condition.  As such, Applicant’s arguments are not found persuasive and the rejection of record is maintained because the amendments to the claims do not address all of the issues of enablement of record.

Examiner Comment
The claims appear to be free of the prior art.  Closest prior art is Lundgren et al.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632